Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-11, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining, based on the image data, the read image data, and a display necessity determination criterion, whether the abnormal printed portion is to be displayed, and displaying abnormal printed portion information including an image of the abnormal printed portion when it is determined that the abnormal printed portion is to be displayed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- Printing Abnormality Detection System and Method with Display Based On Necessity Determination Criteria---.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 June 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2008-160284 on pages 1-2 of the specification.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Minamida et al (US 20080151307 A1) determines whether a print state for each page is good or bad, by comparing the acquired image data for each page with stored corresponding image data, and if the print state for a specific page is bad, performing reprinting based on the image data of the specific page with the image reader standing by for reading of a subsequent page until the reprinting ends, thereby enabling easy replacement, in the reprinting for a page of bad print state, with reprinted good page.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hoshi et al (US 20090279108 A1) disclose the possibility occurs that a considerable deterioration of the image quality, being unacceptable for the user, such as a defect of the information being important for the user, being generated in the outputted print product, and, as a result of applying the image change processing, it is impossible not only to avoid the deterioration of the image quality, but also to acquire the image quality desired by the user. As a result a warning message indicating the image quality is lower than an acceptable quality or lower than a standard level is displayed in the preview screen 40. Then, when the user approves the contents of the preview screen 40 proposed by the copier 10, the user conduct the inputting operation for implementing the copy printing operation in accordance with the setting items of the preview screen 40, while when the user disapproves the contents of the preview screen 40 due to the deterioration of the image quality, the user conducts operations for reapplication of the image change processing (par. 179).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
30 December 2021